Exhibit 10.1

 

Debt EXCHANGE Agreement

 

 

This Debt Exchange Agreement (the “Agreement”) is entered into as of April 10,
2020 by and between Mi1 Global Limited and Mi1 Global Telco., Inc. (the
“Company”), with reference to the following facts:

 

WHEREAS, the Company and Mi1 Global Limited agreed to exchange $90 of the
current outstanding debt the Company owes Mi1 Global Limited into shares of the
Company’s common stock at a price of $0.001 per share.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Mi1 Global Limited and the Company agree as
follows:

 

1. Conversion to Common Stock. Effective as of April 10, 2020, $90 of the Debt
shall be exchanged into shares of Common Stock at a price per share of $0.001
for an aggregate number of shares of 90,000. Upon execution of this Agreement,
the Company shall instruct its transfer agent to issue a total of 90,000 shares
of Common Stock to the Mi1 Global Limited, and Mi1 Global Limited shall
acknowledge the repayment of $90 of the Debt.

 

2.  Representations.

 

(a) Mi1 Global Limited acknowledges that the shares of Common Stock are
characterized as “restricted securities” under the Securities Act of 1933 (as
amended and together with the rules and regulations promulgated thereunder, the
“Securities Act”) and that, under the Securities Act and applicable regulations
thereunder, such securities may not be resold, pledged or otherwise transferred
without registration under the Securities Act or an exemption therefrom. Mi1
Global Limited acknowledges that (i) the shares of Common Stock are being
offered in a transaction not involving any public offering in the United States
within the meaning of the Securities Act, and the shares of Common Stock have
not yet been registered under the Securities Act, and (ii) such shares of Common
Stock may be offered, resold, pledged or otherwise transferred only in a
transaction registered under the Securities Act, or meeting the requirements of
Rule 144, or in accordance with another exemption from the registration
requirements of the Securities Act (and based upon an opinion of counsel if the
Company so requests) and in accordance with any applicable securities laws of
any State of the United States or any other applicable jurisdiction.

 

 

(b) Mi1 Global Limited acknowledges that (i) the registrar or transfer agent for
the shares of Common Stock will not be required to accept for registration of
transfer any shares except upon presentation of evidence satisfactory to the
Company that the restrictions on transfer under the Securities Act have been
complied with and (ii) any shares of Common Stock in the form of definitive
physical certificates will bear a restrictive legend.

 

(c) Mi1 Global Limited acknowledges that: (a) the shares of Common Stock have
not been registered under the Securities Act, or under any state securities
laws, and are being offered and sold in reliance upon federal and state
exemptions for transactions not involving any public offering; (b) Mi1 Global
Limited is acquiring the shares of Common Stock solely for its own account for
investment purposes, and not with a view to the distribution thereof in a
transaction that would violate the Securities Act or the securities laws of any
State of the United States or any other applicable jurisdiction; (c) Mi1 Global
Limited is a sophisticated purchaser with such knowledge and experience in
business and financial matters that it is capable of evaluating the merits and
risks of purchasing the shares of Common Stock; (d) Mi1 Global Limited has had
the opportunity to obtain from the Company such information as desired in order
to evaluate the merits and the risks inherent in holding the shares of Common
Stock; (e) Mi1 Global Limited is able to bear the economic risk and lack of
liquidity inherent in holding the shares of Common Stock; (f) Mi1 Global Limited
is not a U.S. Person as defined in the Securities Act  and (g) Mi1 Global
Limited either has a pre-existing personal or business relationship with the
Company or its officers, directors or controlling persons, or by reason of Mi1
Global Limited’s business or financial experience, or the business or financial
experience of their professional advisors who are unaffiliated with and who are
not compensated by the Company, directly or indirectly, have the capacity to
protect their own interests in connection with the purchase of the Common Stock.

 

(d) Mi1 Global Limited’s investment in the Company pursuant to this Common Stock
is consistent, in both nature and amount, with Mi1 Global Limited’s overall
investment program and financial condition.

 

 

 



 1 

 

 

(c) Each party to this Agreement hereby represents and warrants to the other
party that it has had an opportunity to seek the advice of its own independent
legal counsel with respect to the provisions of this Agreement and that its
decision to execute this Agreement is not based on any reliance upon the advice
of any other party or its legal counsel. Each party represents and warrants to
the other party that in executing this Agreement such party has completely read
this Agreement and that such party understands the terms of this Agreement and
its significance. This Agreement shall be construed neutrally, without regard to
the party responsible for its preparation.

 

(d) Each party to this Agreement hereby represents and warrants to the other
party that (i) the execution, performance and delivery of this Agreement has
been authorized by all necessary action by such party; (ii) the representative
executing this Agreement on behalf of such party has been granted all necessary
power and authority to act on behalf of such party with respect to the
execution, performance and delivery of this Agreement; and (iii) the
representative executing this Agreement on behalf of such party is of legal age
and capacity to enter into agreements which are fully binding and enforceable
against such party.

 

3. Miscellaneous.

 

(a) This Agreement shall be construed and enforced in accordance with the laws
of the State of New York.

 

(b) This Agreement constitutes the entire agreement between the parties and
supersedes all prior oral or written negotiations and agreements between the
parties with respect to the subject matter hereof. No modification, variation or
amendment of this Agreement (including any exhibit hereto) shall be effective
unless made in writing and signed by both parties.

 

(c) This Agreement may be executed in any number of counterparts and may be
delivered by facsimile transmission, all of which taken together shall
constitute a single instrument.

 

This Agreement is entered into and effective as of the date first written above.

 

 

 

 

Mi1 Global Limited

 



By: /s/ Kok Seng Yeap

Kok Seng Yeap

Director

 

 

 

 

 

Mi1 Global Telco., Inc.

 

By: /s/ Kok Seng Yeap

Kok Seng Yeap

Chief Executive Officer

 

 

 2 

